I115th CONGRESS1st SessionH. R. 668IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Latta (for himself, Mr. Wittman, Mr. Goodlatte, Mrs. Black, and Mr. Olson) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo eliminate automatic pay adjustments for Members of Congress, and for other purposes. 
1.Elimination of automatic pay adjustments for Members of Congress
(a)In generalParagraph (2) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is repealed. (b)Conforming amendmentsSection 601(a)(1) of such Act (2 U.S.C. 4501) is amended—
(1)by striking (a)(1) and inserting (a); (2)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and
(3)by striking , as adjusted by paragraph (2) of this subsection. 2.Effective dateThis Act and the amendments made by this Act shall take effect on December 31, 2018. 
